Citation Nr: 1522050	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-06 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

3.  Entitlement to service connection for moles, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and R.E.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 60 days to allow the Veteran and his representative the opportunity to submit additional evidence.  The Veteran submitted additional evidence in March 2015, consisting of lay statements regarding the Veteran's sleep problems.  As the Veteran perfected his appeal after February 2, 2013, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).

The issues of entitlement to service connection for diabetes mellitus Type II, posttraumatic stress disorder, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction have been raised by the record in a claim filed by the Veteran's representative in March 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for sleep apnea and moles are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied service connection for sleep apnea and the decision is final.

2.  The evidence received since the November 2001 RO decision regarding sleep apnea is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hypertension is related to service.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied the Veteran's service connection claim for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided to the Veteran in an April 2011 letter.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, Social Security Administration (SSA) records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.    As described in detail below, there is no indication the Veteran's hypertension may be associated service.  Thus, no examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  New and Material Evidence for Service Connection for Sleep Apnea

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for sleep apnea.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a November 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea on the basis that there was no evidence of sleep apnea during service.

The Veteran was notified of the decision and of his appellate rights.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the November 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the most recent November 2001 rating decision included the Veteran's service treatment records and post-service treatment records.

The Veteran submitted an application to reopen his claim in November 2010.  The evidence received since the November 2001 rating decision includes treatment records that show diagnosis and treatment of sleep apnea and what the Veteran has asserted is a copy of a personal letter he wrote during service.

The evidence received since the November 2001 rating decision is new in that it was not previously of record.  Of note, the Veteran has presented a letter he says was written during service that documents sleep problems.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of evidence of sleep apnea during service was one of the bases for the previous denial, the recently submitted lay evidence received is material because it relates to an unestablished fact and triggers VA's duty to assist.  As new and material evidence to reopen the claim for service connection for sleep apnea has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

III.  Legal Criteria for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant for hypertension may establish the second and third elements by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Hypertension is not enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d) 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

Regarding exposure to herbicides, the Board notes that hypertension is not among the statutorily enumerated diseases set forth above for which presumptive service connection is available for veterans exposed to herbicide agents during active service.  Accordingly, the Veteran's hypertension is not entitled to the presumption of service connection due to exposure to Agent Orange.

The Veteran's service treatment records (STR) are absent of any complaints, treatment or diagnosis of hypertension during service.  The Veteran's separation examination in March 1971 did not identify hypertension or high blood pressure as a problem.  There are no reports of hypertension or high blood pressure in any of the other STRs.

The post-service treatment records are clear in identifying the date of onset of hypertension as occurring many years after service.  At the Veteran's VA examination for diabetes in May 2011, onset for hypertension was noted to have been in 2002.  There are private treatment records from Boaz Family medicine that place onset as occurring in 2004.  While the Veteran's private physician has provided etiology opinions on other conditions, there is no opinion on the etiology of the hypertension in any of the medical records.  None of the medical evidence provides any indication that the Veteran's hypertension is related to service, including exposure to herbicides.

The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his hypertension.  The Board also notes that the Veteran alleges that his hypertension is related to diabetes mellitus.  However, he is not currently service-connected for diabetes.

In deciding this appeal, the competent medical records carry greater probative weight.  The treatment records establish that that the Veteran's onset of hypertension was many years after service; therefore, there is no link between the condition and service.  Therefore, entitlement to service connection is not warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability and the appeal is granted to this limited extent.

Entitlement to service connection for hypertension is denied.


REMAND

A remand is required to obtain VA examinations to assess the Veteran's sleep apnea and moles.  The Veteran testified at the January 2015 hearing that he began developing the moles shortly after leaving the military and that he had sleep problems during service which were likely the early manifestations of sleep apnea.  Therefore examinations and opinions as to the etiology of any diagnosed sleep disorder and skin problem should be obtained.  McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed sleep apnea.  The entire claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed sleep apnea had its onset in service or is casually related to service?

The examiner should comment on the Veteran's reported history of symptomatology including the description of sleep problems during service.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any skin condition, including moles.  The claims folder should be made available to the examiner for review in conjunction with the examination.

Based on the examination and review of the record, the examiner should address the following: 

(a)  Specifically identify all currently diagnosed skin or moles condition.

(b)  For any currently diagnosed skin condition, it is at least as likely as not (a 50 percent probability or greater), that the disability was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides in Vietnam?

In providing the opinion, the examiner must consider the Veteran's reported symptomatology including his statement that he began developing moles upon his return home in March 1971.

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


